Title: To Benjamin Franklin from Andrew Limozin, 1 July 1783
From: Limozin, Andrew
To: Franklin, Benjamin


          
            Sir
            Havre de Grace 1rst July 1783.
          
          I have the honor to inform your Excellency of the Safe arrivall of the Continental
            Frigate the General Washington Captn Barny which left Philadelphia on the 7th. Ulto in
            the Evening. She is consign’d to my care being apointed Agent
            for the United States of America for the Port of Havre.
          I take the freedom to annex to this Severall Letters directed for your Excellency &
            arrivd by the Said Packet.
          I have the Honor to Subscribe my self with a great regard Sir of your Excellency The
            most obedt. & very Humble Servt.
          
            Andw Limozin
          
          
            Captn Barny setts of just now with his dispatches for the
                Court.
            His Excellency Dr Ben: Franklin Esqe. Minister Plenipotentiary of
              the United States of America Passy
          
         
          Notation: Limozin 1er. Juillet 1783
        